*528Opinion by
Mr. Justice Allen.
This is an action brought by the plaintiff in error, plaintiff below, against the defendant in error, defendant below, to recover the price of certain merchandise furnished by plaintiff to H. E. Warner and J. Y. Eliott, who were tenants upon land leased to them by H. G. Brown, the defendant in error.
Upon a trial to the court without a jury, the issues were found in favor of the defendant Brown, and judgment was rendered accordingly.
The record shows that the plaintiff sought to hold the defendant Brown liable upon an alleged oral promise made by him that he would pay for the merchandise in case it were not paid for by Warner or Elliott. The defendant in his answer and in his testimony denied having made such promise or agreement.
Upon an examination of the record, and the reading of the briefs of counsel, we find no reversible error committed by the trial court. The main question presented by the record is the sufficiency of the evidence to support the finding and judgment. Upon a consideration of the evidence, we find the same sufficient to support the judgment. The trial court’s finding was not manifestly against the weight of the evidence.

Affirmed.

Chief Justice Hill and Mr. Justice Bailey concur.